DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 15 and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidman, US 2012/0122302.
Regarding Claim 1, Weidman teaches a method of nitridation comprising cyclically (PEALD) performing the following steps in situ within a processing chamber at a temperature less than about 400 0C (paragraph 42):  nitridating the reactive surface using a nitrogen-based gas (ammonia) to convert the reactive surface to a nitride layer SiCN comprising a subsequent unreactive surface (due to the formation of N – H bonds, paragraph 45) in paragraphs 14, 40 and 45.
Weidman teaches treating the surface with plasma to activate the silicon carbide layer wherein the plasma contains one of He, Ar or H2 and exposing the substrate surface to a plasma can remove the hydrogen atoms to render it reactive using activation strategies such as UV radiation, electron beam or ion beam in paragraphs 11, 12, 31, 35, 39 and 51, but fails to teach treating an unreactive surface of a substrate in the processing chamber to convert the unreactive surface to a reactive surface by exposing the unreactive surface to an energy flux.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the activation treatment of the surface will convert the unreactive surface to a reactive surface by exposing the unreactive surface to an energy flux by dehydrogenation.
	Regarding Claim 2, Weidman teaches wherein each treatment of an unreactive surface is performed for less than about 5 seconds; and wherein each nitridation of a reactive surface is performed for less than about 5 seconds in paragraphs 95 – 97.
Regarding Claim 3, Weidman teaches the nitrogen-based gas comprises ammonia (NH3) in paragraph 55.  
Regarding Claim 4, Weidman teaches wherein treating the unreactive surface comprises providing the energy flux using a plasma generated in the processing chamber in paragraph 69.
Regarding Claim 5, Weidman teaches wherein treating the unreactive surface comprises providing the energy flux using an ion beam source, an electron beam source, a photon source, a radical source, or a thermal flashing source in paragraph 51.
Regarding Claim 6, Weidman teaches wherein: treating the unreactive surface comprises concurrently applying source power to generate the energy flux, and preventing dissemination of the nitrogen-based gas into the processing chamber; and nitridating the reactive surface comprises concurrently 26200299US01 removing the source power, and supplying the nitrogen-based gas to the processing chamber in paragraph 41.
Regarding Claim 7, Weidman teaches the limitations as was described earlier in rejecting Claim 1.  The hydronitrogen gas is ammonia.
Regarding Claim 8, Weidman teaches various activation strategies in paragraphs 51 and 53, but fails to teach wherein the ions and photons comprise an average energy greater than about 4.06 eV.
However, given the substantial teaching of Weidman, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control the ions and photons comprising an average energy greater than about 4.06 eV through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claims 9 and 10, the limitations were described earlier in rejecting Claim 6 and 3.
	Regarding Claim 11, Weidman teaches wherein the plasma generated in the plasma processing chamber is a helium plasma in paragraphs 11 and 55.  
Regarding Claim 12, Weidman teaches wherein the temperature is less than about 30 0C in paragraph 14.  
Regarding Claim 13, Weidman teaches method of film growth comprising cyclically performing the following steps in situ within a processing chamber at a temperature less than about 400 0C: treating a hydrogenated surface of a substrate in the processing chamber to convert the hydrogenated surface to a reactive surface by removing hydrogen from the hydrogenated surface using an energy flux incident on the hydrogenated surface, the substrate comprising a first material, and 27200299US01 exposing the reactive surface to a hydrogen-based gas comprising a second material (ammonia) to convert the reactive surface into a film comprising a subsequent hydrogenated surface and a compound comprising the first material and the second material as was described earlier in rejecting Claims 1 and 7. 
Regarding Claim 14, Weidman fails to teach before cyclically repeating the steps, heating the substrate to the temperature, wherein the temperature is about 250 0C, and wherein the temperature is maintained while cyclically repeating the steps.  
However, given the substantial teaching of Weidman, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control the substrate temperature through routine experimentation and optimization to achieve optimum benefits during the growth of the nitride film.
Regarding Claims 15 and 17, Weidman fails to teach before cyclically repeating the steps, treating the substrate within the processing chamber with a plasma process, wherein the substrate is not removed from the processing chamber between the plasma process and cyclically performing the steps and wherein treating the hydrogenated surface comprises treating the hydrogenated surface with a plasma generated in the processing chamber.    
However, it would have been obvious to one with ordinary skill in the art at the time of the invention to perform the plasma process and the cycling process all within the same processing chamber for the benefit of improving the efficiency of the deposition process.
Regarding Claims 18 – 20, Weidman teaches the substrate surface can be silicon, silicon oxide and silicon carbide in paragraph 32. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Weidman and  wherein the first material is nitrogen, the second material is silicon, and the compound is silicon nitride; wherein the first material is nitrogen, the second material is silicon oxide, and the compound is silicon oxynitride and wherein the first material is carbon, the second material is silicon, and the compound is silicon carbide as described also in paragraphs 11, 58 and 73.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weidman, US 2012/0122302 in view of Moffatt, US 2014/0073145.
Weidman fails to teach wherein treating the hydrogenated surface of the substrate comprises thermally flashing the hydrogenated surface to locally increase the temperature of the hydrogenated surface.  
Moffatt teaches treating a surface 12 of the substrate 10 comprising thermally flashing 20 the surface to locally increase the temperature of the surface in paragraph 42 with reference to Fig. 1A for the benefit of providing annealing a substrate in the processing chamber in paragraph 17.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Weidman and treat the hydrogenated surface of the substrate by thermally flashing the hydrogenated surface to locally increase the temperature of the hydrogenated surface for the benefit of providing annealing a substrate in the processing chamber as taught by Moffatt in paragraph 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paton, US 6,682,973 teaches formation of silicon containing material such as silicon dioxide, silicon nitride, silicon oxynitride or a mixture thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        March 28, 2022